UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Quarterly Period Ended June 30, []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Transition Period From to . Commission file number 1-2691. American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 13-1502798 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 963-1234 Not Applicable (Former name, former address and former fiscal year , if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.¨ Large Accelerated Filer¨ Accelerated Filerþ Non-accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value - 1,000 shares as of July 14, 2008. INDEX AMERICAN AIRLINES, INC. PART I:FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Operations Three and six months ended June 30, 2008 and Condensed Consolidated Balance Sheets June 30, 2008 and December 31, 2007 Condensed Consolidated Statements of Cash Flows Six months ended June 30, 2008 and Notes to Condensed Consolidated Financial Statements June 30, 2008 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II:OTHER INFORMATION Item 1.Legal Proceedings Item 5.Other Information Item 6.Exhibits SIGNATURE PART I:FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN AIRLINES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In millions) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Revenues Passenger $ 4,735 $ 4,525 $ 9,114 $ 8,701 Regional Affiliates 684 658 1,264 1,216 Cargo 233 200 448 401 Other revenues 503 470 1,001 937 Total operating revenues 6,155 5,853 11,827 11,255 Expenses Aircraft fuel 2,182 1,479 4,039 2,754 Wages, salaries and benefits 1,500 1,496 2,984 3,007 Regional payments to AMR Eagle 642 579 1,227 1,123 Other rentals and landing fees 287 284 581 585 Depreciation and amortization 276 248 536 490 Commissions, booking fees and credit card expense 259 268 516 517 Maintenance, materials and repairs 257 208 513 403 Aircraft rentals 123 149 247 297 Food service 131 130 256 255 Special charges 1,163 - 1,163 - Other operating expenses 674 618 1,338 1,247 Total operating expenses 7,494 5,459 13,400 10,678 Operating Income (Loss) (1,339 ) 394 (1,573 ) 577 Other Income (Expense) Interest income 46 84 98 160 Interest expense (137 ) (182 ) (282 ) (369 ) Interest capitalized 8 5 13 14 Related party interest - net (12 ) (21 ) (30 ) (41 ) Miscellaneous - net (29 ) (9 ) (33 ) (19 ) (124 ) (123 ) (234 ) (255 ) Income (Loss) Before Income Taxes (1,463 ) 271 (1,807 ) 322 Income tax - Net Earnings (Loss) $ (1,463 ) $ 271 $ (1,807 ) $ 322 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In millions) June 30, December 31, 2008 2007 Assets Current Assets Cash $ 281 $ 145 Short-term investments 4,669 4,286 Restricted cash and short-term investments 434 428 Receivables, net 1,139 1,003 Inventories, net 643 544 Fuel derivative contracts 1,282 416 Other current assets 277 204 Total current assets 8,725 7,026 Equipment and Property Flight equipment, net 10,177 11,142 Other equipment and property, net 2,343 2,366 Purchase deposits for flight equipment 481 239 13,001 13,747 Equipment and Property Under Capital Leases Flight equipment, net 340 686 Other equipment and property, net 67 76 407 762 Route acquisition costs and airport operating and gate lease rights, net 1,103 1,135 Other assets 2,677 2,715 $ 25,913 $ 25,385 Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ 1,293 $ 1,083 Accrued liabilities 2,666 2,128 Air traffic liability 4,889 3,986 Payable to affiliates, net 1,727 1,610 Current maturities of long-term debt 579 382 Current obligations under capital leases 133 147 Total current liabilities 11,287 9,336 Long-term debt, less current maturities 6,304 6,600 Obligations under capital leases, less current obligations 622 680 Pension and postretirement benefits 3,670 3,620 Other liabilities, deferred gains and deferred credits 3,612 3,705 Stockholders’ Equity Common stock - - Additional paid-in capital 3,865 3,862 Accumulated other comprehensive income 1,338 560 Accumulated deficit (4,785 ) (2,978 ) 418 1,444 $ 25,913 $ 25,385 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In millions) Six Months Ended June 30, 2008 2007 Net Cash Provided by Operating Activities $ 1,016 $ 1,534 Cash Flow from Investing Activities: Capital expenditures (458 ) (337 ) Net increase in short-term investments (383 ) (1,080 ) Net increase in restricted cash and short-term investments (6 ) (2 ) Proceeds from sale of equipment and property 7 20 Other 8 4 Net cash used by investing activities (832 ) (1,395 ) Cash Flow from Financing Activities: Payments on long-term debt and capital lease obligations (270 ) (610 ) Proceeds from: Issuance of long-term debt 70 - Sale leaseback transactions 151 - Reimbursement from construction reserve account - 59 Funds transferred from affiliates, net 1 505 Net cash used by financing activities (48 ) (46 ) Net increase in cash 136 93 Cash at beginning of period 145 120 Cash at end of period $ 281 $ 213 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, these financial statements contain all adjustments, consisting of normal recurring accruals, necessary to present fairly the financial position, results of operations and cash flows for the periods indicated. Results of operations for the periods presented herein are not necessarily indicative of results of operations for the entire year. American Airlines, Inc. (American or the Company) is a wholly owned subsidiary of AMR Corporation (AMR). The condensed consolidated financial statements also include the accounts of variable interest entities for which the Company is the primary beneficiary. For further information, refer to the consolidated financial statements and footnotes thereto included in the American Airlines, Inc. Annual Report on Form 10-K for the year ended December 31, 2007 (2007 Form 10-K). 2. Beginning in the first quarter of 2008, American reclassified revenues associated with the marketing component of AAdvantage program mileage sales from Passenger revenue to Other revenue.As a result of this change, approximately $148 million and $298 million of revenue was reclassified from Passenger revenue to Other revenue for the three and six months ended June 30, 2007, respectively, to conform to the current presentation. 3. As of June 30, 2008, the Company had commitments to acquire 33 Boeing 737-800 aircraft in 2009, seven Boeing 737-800 aircraft in 2010 and an aggregate of 20 Boeing 737 aircraft and seven Boeing 777 aircraft in 2013 through 2016.Payments will approximate $278 million in the remainder of 2008, $682 million in 2009, $107 million in 2010, $102 million in 2011, $310 million in 2012, and $1.3 billion for 2013 and beyond. These amounts are net of purchase deposits currently held by the manufacturer.However, if as anticipated, the Company commits to accelerating the delivery dates of a significant number of aircraft in the future, a significant portion of the $1.7 billion commitment from 2011 and beyond will be accelerated into 2008, 2009 and 2010.In addition, any incremental aircraft orders will increase the Company’s commitments. On December 18, 2007, the European Commission issued a Statement of Objection (“SO”) against 26 airlines, including the Company.The SO alleges that these carriers participated in a conspiracy to set surcharges on cargo shipments in violation of EU law.The SO states that, in the event that the allegations in the SO are affirmed, the Commission will impose fines against the Company.The Company intends to vigorously contest the allegations and findings in the SO under EU laws, and it intends to cooperate fully with all other pending investigations.The evaluation of these allegations is still in the early stages, but based on the information to date, the Company has not recorded any reserve for this exposure for the quarter ended June 30, 2008. In the event that the SO is affirmed or other investigations uncover violations of the U.S. antitrust laws or the competition laws of some other jurisdiction, or if the Company were named and found liable in any litigation based on these allegations, such findings and related legal proceedings could have a material adverse impact on the Company. 4. Accumulated depreciation of owned equipment and property at June 30, 2008 and December 31, 2007 was $8.6 billion and $10.5 billion, respectively.Accumulated amortization of equipment and property under capital leases at June 30, 2008 and December 31, 2007 was $590 million and $1.2 billion, respectively.During the second quarter of 2008, the Company recorded an impairment charge to write down its McDonnell Douglas MD80 fleet and certain related long-lived assets to their estimated fair values.As a result $2.7 billion of accumulated depreciation and amortization was eliminated as a new cost basis was established for these aircraft. See Note 9 to the condensed consolidated financial statements for more information regarding the impairment charges. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) 5. As discussed in Note 7 to the consolidated financial statements in the 2007 Form 10-K, the Company has a valuation allowance against the full amount of its net deferred tax asset. The Company currently provides a valuation allowance against deferred tax assets when it is more likely than not that some portion, or all of its deferred tax assets, will not be realized. The Company’s deferred tax asset valuation allowance increased approximately $336 million during the six months ended June 30, 2008 to $1.5 billion as of June 30, 2008, including the impact of comprehensive loss for the six months ended June 30, 2008 and changes from other adjustments. 6. As of June 30, 2008, American had issued guarantees covering approximately $1.1 billion of AMR’s unsecured debt.In addition, as of June 30, 2008, AMR and American had issued guarantees covering approximately $327 million of AMR Eagle’s secured debt. American has a secured bank credit facility which consists of an undrawn $255 million revolving credit facility, with a final maturity on June 17, 2009, and a fully drawn $438 million term loan facility, with a final maturity on December 17, 2010 (the Revolving Facility and the Term Loan Facility, respectively, and collectively, the Credit Facility).The Credit Facility contains a covenant (the EBITDAR Covenant) requiring AMR to maintain a ratio of cash flow to fixed charges.In May 2008, AMR and American entered into an amendment to the Credit Facility which waived compliance with the EBITDAR Covenant for periods ending on any date from and including June 30, 2008 through March 31, 2009, and which reduced the minimum ratios AMR is required to satisfy thereafter.The required ratio will be 0.90 to 1.00 for the one quarter period ending June 30, 2009 and will increase to 1.15 to 1.00 for the four quarter period ending September 30, 2010. In May2008, the Financial Accounting Standards Board (FASB) affirmed the consensus of FASB Staff Position APB 14-1 (FSP APB 14-1), “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement)”, which applies to all convertible debt instruments that have a ‘‘net settlement feature’’, which means that such convertible debt instruments, by their terms, may be settled either wholly or partially in cash upon conversion. FSPAPB 14-1 requires issuers of convertible debt instruments that may be settled wholly or partially in cash upon conversion to separately account for the liability and equity components in a manner reflective of the issuers’ nonconvertible debt borrowing rate. FSP APB 14-1 is effective for financial statements issued for fiscal years beginning after December15,2008 and interim periods within those fiscal years.Early adoption is not permitted and retroactive application to all periods presented is required.The Company does not expect the adoption of APB 14-1 will have any impact on its consolidated financial statements. On July 8, 2008, the Company raised approximately $500 million under a loan secured by aircraft, due in installments through 2015. 7. In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards No. 157 “Fair Value Measurements” (SFAS 157).SFAS 157 introduces a framework for measuring fair value and expands required disclosure about fair value measurements of assets and liabilities.SFAS 157 for financial assets and liabilities is effective for fiscal years beginning after November 15, 2007, and the Company has adopted the standard for those assets and liabilities as of January 1, 2008 and the impact of adoption was not significant. SFAS 157 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. SFAS 157 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.
